DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. D. At a subsequent visit by the consumer to a second beverage dispenser, cause presentation of the beverage to the user at the second beverage dispenser using a second display screen is not disclosed or hinted at in the applicants specification.


Response to Arguments
06/14/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose determining that the beverage includes at least one flavoring previously selected from the at least one promotional association nor at a subsequent visit by the consumer to a second beverage dispenser, cause presentation of the beverage to the user at the second dispenser using a second display screen. However as noted above applicant’s specification does not support the new amendments. Additionally the prior art has been used to rejection selecting a beverage from a promotional list, aside from water, all beverages contain some sort of flavoring and as such are including in the promotional list. Both Dorney and Thornton disclose networks of dispensers and if the promotional list is presented on two or more dispensers and the beverage was selected from the promotional list the beverage would be displayed at a subsequent visit to a second dispenser. For at least the foregoing reasons claims 51-57 stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejections are made in view of the 112 rejections above.

Claims 51-54 and 56-57  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dorney US 2007/0215239 in view of Boland et al. US 2006/0081653 and Thornton et al. US 2005/0251287.
The claims have been rejected in view of the 112 rejections and restrictions made above.
Dorney discloses a beverage dispensing system comprising:
(Re claim 51) “at least one memory” (60 figure 3). “at least one processor” (60 figure 3). “determine a user account … user account is associated with at least one promotional association” (‘RFID tag’ para 0031, para 0039). “receive a selection of a beverage” (claim 14). “dispense the beverage … flavoring” (claim 14). “determine a promotional reward … promotional list, the beverage, flavoring” (para 0039). “associate the promotional beverage with the at least one promotional association … offered to an user associated with the at least one promotional association” (‘loyalty’ para 0039). 
Dorney does not disclose displaying a list of promotions nor customized flavoring input associated with an ingredient package in an ingredient matrix.
Thornton teaches displaying a list of promotions (para 0016) and associates a plurality of user accounts with and account identifier such that a promotional award can be accessed by anyone of the plurality of user accounts (para 0052-0053, ‘brand manager’, ‘redemption statistics’).
Boland teaches customizing a beverage with flavorings associated with ingredient packages in a matrix (para 0088).
Selecting a beverage from a promotional list, aside from water, all beverages contain some sort of flavoring and as such are including in the promotional list. Both Dorney and Thornton disclose networks of dispensers and if the promotional list is presented on two or more dispensers and the beverage was selected from the promotional list the beverage would be displayed at a subsequent visit to a second dispenser

It would have been obvious to one skilled in the art to modify the system of Dorney to include listing promotions and associating plurality of  accounts so the plurality of accounts can access the award  and having the user select flavorings in an ingredient matrix to customize their beverage because allowing users to customize their beverage with flavorings improves their satisfaction and listing the available promotions exposes a user to more promotions and makes the use of the promotions more likely and associating a plurality of accounts with because it allows for tracking the relative accounts and awards accessed based on accounts.
	(Re claim 52) “initiate a credit to the user account identifier … promotional award” (para 0039).
	(Re claim 53) “determine a redeemable reward … identifier … credit” (para 0039).
	(Re claim 54) “determine the promotional list of beverages based at least in part on the user account identifier” (para 0016, Thornton).
	(Re claim 56) Though Dorney does not limit the promotions available, it is silent with regard to coupons.
	Thornton teaches that the promotions can include coupons (para 0015-0016).
	It would have been obvious to one skilled in the art to modify the system of Dorney to include the issuing of coupons because coupons are a well-known form of promotion and can incentivize further purchases.
	(Re claim 57) “cause presentation of a list of beverages in addition to the promotional list of beverages” (20 figure 1).

Claims 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dorney/Boland/Thornton in view of Walker et al. US 8,366,544.
(Re claim 55) Dorney/Boland/Thornton discloses the system as rejected above.
Dorney/Bolamd/Thornton does not disclose changing the promotions based on a location of a beverage dispenser.
Walker teaches changing the promotions based on a location of a beverage dispenser (claim 1,15, specification).
It would have been obvious to one skilled in the art to modify the system of Dorney/Boland/Thornton to include selecting the available promotions based on locations because a sponsor of a promotions may only want to choose local systems.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651